Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office in response to claims filed on 07/21/2020; the provisional application priority date of 02/23/2016 is considered
Claims 21-40 are pending and rejected; claims 21, 29 and 34 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 and 07/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 10,754,982 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: See Independent claim comparisons in the table below
Patent No.: US 10,754,982 B1
Instant application
1. A computer-implemented method for scrubbing data to be shared between a first organization and a second organization for testing 
capturing, by the first organization, a first data subset of the first data set in a first electronic memory of the first organization; 
capturing, by the second organization, a second data subset of the second data set in a second electronic memory of the second organization; 
scrubbing, by a first electronic processor of the first organization, the first data subset according to scrubbing rules of the first organization; 
transmitting, by a first electronic communication element of the first organization, the scrubbed first data subset from the first organization to the second organization via an electronic communication network; 
scrubbing, in response to a transmission of the scrubbed first data subset and by a second electronic processor of the second organization, the second data subset based on the scrubbed first data subset; 
transmitting, by a second electronic processor of the second organization, at least part of the scrubbed second data subset from the second organization to the first organization as part of the joint testing; and testing, in response to a transmission of the at least part of the scrubbed second data subset and by the first organization, the joint solution using the scrubbed first and second data subsets in a first test environment provided by the first organization; and 
testing, by the second organization, the joint solution using the scrubbed first and second data subsets in a second test environment provided by the second organization.






capturing, by a first organization, a first data subset in a first memory of the first organization; 
capturing, by a second organization, a second data subset in a second memory of the second organization; 

scrubbing, by a first processor of the first organization, the first data subset according to scrubbing rules of the first organization; 

transmitting, by a first communication element of the first organization, the scrubbed first data subset from the first organization to the second organization via a communication network; 
scrubbing, by a second processor of the second organization, the second data subset based on the scrubbed first data subset; and 













testing, by the second organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset in a test environment provided by the second organization.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. US Patent No.: 9,239,777 B1 (hereinafter Cohen) in view of Bilodeau et al. US Pub. No.: 2015/0213288 A1 (hereinafter Bilodeau).

Cohen teaches:
As to claim 21, a computer-implemented method for scrubbing data for testing a joint solution, the method comprising: 
capturing, by a first organization, a first data subset in a first memory of the first organization (see Cohen Fig. 2, select/capture cluster/data subset of different organizations; col. 14, lines 23-25, data cleaner 136 is configured to remove/ from the test scenario template proprietary data associated with at least one of the first organization and the second organization); 
capturing, by a second organization, a second data subset in a second memory of the second organization (see Cohen Fig. 2, select/capture cluster/data subset of different organizations; col. 14, lines 23-25, data cleaner 136 is configured to remove/ from the test scenario template proprietary data associated with at least one of the first organization and the second organization); 
scrubbing, by a first processor of the first organization, the first data subset according to scrubbing rules of the first organization (see Fig. 16, generate test scenario template, remove/scrub proprietary data, Cohen col. 3, lines 3-5, a data cleaner that is configured to remove from the test scenario template proprietary data associated with at least one of the first organization and the second organization); 
transmitting, by a first communication element of the first organization, the scrubbed first data subset from the first organization to the second organization via a communication network (see Cohen col. 14, lines 64-67, adding/transmitting to the test scenario template proprietary data relevant to a certain user for whom the test scenario template is customized. Optionally, at least some of the data added to the template by the customization module replaces proprietary data that has been removed from the template (e.g., by the data cleaner)); and
testing, by the second organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset in a test environment provided by the second organization (see Cohen col. 34, lines 26-30, the data cleaner 716 is also configured to remove a selected value from a run or a partial run based on at least one of: number of runs of test scenarios in which the value appears, and number of different organizations associated with the runs of the test scenarios in which the value appears);
Cohen does not explicitly teach the following but the related art Bilodeau teaches:
scrubbing, by a second processor of the second organization, the second data subset based on the scrubbed first data subset (see Bilodeau, ¶80, the scrubbing agent receives a first log 500a and a corresponding scrubber configuration 502a as inputs. The scrubber configuration contains the scrubbing rules applicable to a corresponding log, i.e., the rule set 504a).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the generating test scenario templates from clusters of test steps utilized by different organizations disclosed by Cohen to include the scrubber to remove personally identifiable information, as thought by Bilodeau, in order to transmit a scrubbed data as input to scrub a second data based on the scrubbed first data as part of joint testing. It would have been obvious to one of ordinary skill in the art to scrub a data set from one organization based on another scrubbed data from the different organization to enhance security and usability.

As to claim 22 the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 21, further comprising: receiving, by the first communication element of the first organization, the scrubbed second data subset (see Cohen Fig. 2, select/capture cluster/data subset of different organizations); and 
testing, by the first organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset (see Cohen col. 34, lines 26-30, the data cleaner 716 is also configured to remove a selected value from a run or a partial run based on at least one of: number of runs of test scenarios in which the value appears, and number of different organizations associated with the runs of the test scenarios in which the value appears).

As to claim 23, the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 21, wherein scrubbing the first data subset involves scrubbing only one or more specific data fields (see Cohen Fig. 5, select certain cluster).

As to claim 24, the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 23, wherein the one or more specific data fields contain sensitive information (see Cohen Fig. 5, remove proprietary data).

As to claim 25, the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 24, wherein the one or more specific data fields comprise at least one of account numbers, dates of birth, vehicle identification numbers, telephone numbers, addresses, social security numbers, and personal identification numbers.

As to claim 26, the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 23, wherein scrubbing the one or more specific data fields includes preserving a format of each of the one or more specific data fields (see Cohen Fig. 5, select certain cluster).
 
As to claim 27, the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 23, wherein scrubbing the one or more specific data fields includes preserving one or more characters which are relevant to testing the joint solution and replacing other characters in the one or more specific data fields (see Cohen Fig. 5, customize test scenario template).

As to claim 28, the combination of Cohen and Bilodeau teaches the computer-implemented method of in claim 21, further comprising: identifying, by a data control element of the second organization, unscrubbed data communicated by the first organization; and preventing, by the data control element of the second organization, introduction of the unscrubbed data communicated by the first organization (see Cohen Fig. 5, remove proprietary data from template).

As to claim 29, a computer-implemented method for scrubbing data for testing a joint solution, the method comprising: 
capturing, by a first organization, a first data subset in a first memory of the first organization (see Cohen col. 14, lines 23-25, data cleaner 136 is configured to remove/ from the test scenario template proprietary data associated with at least one of the first organization and the second organization);
scrubbing, by a first processor of the first organization, the first data subset according to scrubbing rules of the first organization (see Cohen col. 3, lines 3-5, a data cleaner that is configured to remove from the test scenario template proprietary data associated with at least one of the first organization and the second organization); 
transmitting, by a first communication element of the first organization, the scrubbed first data subset to a second organization (see Cohen col. 14, lines 64-67, adding to the test scenario template proprietary data relevant to a certain user for whom the test scenario template is customized. Optionally, at least some of the data added to the template by the customization module replaces proprietary data that has been removed from the template (e.g., by the data cleaner)); 
testing, by the first organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset in a test environment (see Cohen col. 34, lines 26-30, the data cleaner 716 is also configured to remove a selected value from a run or a partial run based on at least one of: number of runs of test scenarios in which the value appears, and number of different organizations associated with the runs of the test scenarios in which the value appears)
Cohen does not explicitly teach the following but the related art Bilodeau teaches:
receiving, by the first communication element of the first organization, a scrubbed second data subset from the second organization, the scrubbed second data subset being scrubbed based on the scrubbed first data subset (see Bilodeau, ¶80, the scrubbing agent receives a first log 500a and a corresponding scrubber configuration 502a as inputs. The scrubber configuration contains the scrubbing rules applicable to a corresponding log, i.e., the rule set 504a).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the generating test scenario templates from clusters of test steps utilized by different organizations disclosed by Cohen to include the scrubber to remove personally identifiable information, as thought by Bilodeau, in order to transmit a scrubbed data as input to scrub a second data based on the scrubbed first data as part of joint testing. It would have been obvious to one of ordinary skill in the art to scrub a data set from one organization based on another scrubbed data from the different organization to enhance security and usability.

As to claim 30, the computer-implemented method of in claim 29, wherein scrubbing the first data subset involves scrubbing only one or more specific data fields (see Cohen Fig. 5, select certain cluster).

As to claim 31, the computer-implemented method of in claim 30, wherein the one or more specific data fields contain sensitive information (see Cohen Fig. 5, remove proprietary data).

As to claim 32, the computer-implemented method of in claim 31, wherein the one or more specific data fields comprise at least one of account numbers, dates of birth, vehicle identification numbers, telephone numbers, addresses, social security numbers, and personal identification numbers (see Bilodeau ¶27, scrubbing common examples of PII, such as name, birthdate, SSN, account name, and phone number).

As to claim 33, the computer-implemented method of in claim 30, wherein scrubbing the one or more specific data fields includes preserving a format of each of the one or more specific data fields (see Cohen Fig. 5, select certain cluster).

As to independent claim 34, this claim directed to a system executing the method of claim 21; therefore, it is rejected along similar rationale.
As to dependent claims 35-40, these claims contain substantially similar subject matter as claim 2-8; therefore, they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433